DETAILED ACTION
Allowable Subject Matter
Claims 2-10 are allowed over the prior arts of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 2, the prior art of record fail to teach either singly or in combination a solar power plant system, the system comprising: a first data source for information regarding detailed site geometry in communication with the plant control module; a second data source for the external weather forecasting in communication with the plant control module; an irradiance sensor operably coupled plant control module, the irradiance sensor being configured to capture local weather information for a desired time period; and a pier height topography module configured to gather shading information, using the solar power source, as the solar tracker traverses from an initial position to a final position and from the final position to the initial position to determine a pier height of each solar tracker, and a row sequencing for each solar tracker.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878

/QUE TAN LE/Primary Examiner, Art Unit 2878